FILED
                            NOT FOR PUBLICATION                             JUN 14 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



NILSON HERNEY VALENCIA-                          No. 09-70384
RIASCOS,
                                                 Agency No. A089-246-582
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 8, 2010
                               Seattle, Washington

Before: CANBY, CALLAHAN and IKUTA, Circuit Judges.

       Nilson Herney Valencia-Riascos, a citizen of Colombia, petitions for review

of an order of the Board of Immigration Appeals (“BIA”) summarily dismissing

his appeal from an immigration judge’s (“IJ”) denial of his application for asylum,

withholding of removal, and relief under the Convention Against Torture.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Valencia-Riascos challenges the IJ’s finding that he was ineligible for asylum

because he failed to establish a nexus between his feared persecution and his

membership in a particular social group consisting of the family members of his

step-father. Valencia-Riascos’s pro se Notice of Appeal to the BIA, however, even

construed liberally, see, e.g., Barron v. Ashcroft, 358 F.3d 674, 676 n.4 (9th Cir.

2004), provided the agency no notice that he was appealing the IJ’s particular

social group finding. Valencia-Riascos’s failure to raise the particular social group

issue before the BIA constitutes a failure to exhaust administrative remedies,

depriving us of jurisdiction to entertain the claims raised in Valencia-Riascos’s

petition for review. Cordon-Garcia v. INS, 204 F.3d 985, 988 (9th Cir. 2000); see

also Barron, 358 F.3d at 678. The petition for review is, accordingly,

      DISMISSED.